Exhibit Subsidiaries of SunPower Corporation Subsidiary Name Jurisdiction Greater Sandhill I, LLC Delaware Helios Solar Star A-1 Company Novia Scotia, Canada Helios Solar Star A-1, L.P. Novia Scotia, Canada High Plains Ranch I, LLC Delaware High Plains Ranch II, LLC Delaware MS Solar Star I, LLC Delaware Pluto Acquisition Company LLC Delaware Solar Service S.r.l. Italy Solar Star ATI Fountain Grove, LLC Delaware Solar Star Estancia I, LLC Delaware Solar Star HI Air, LLC Delaware Solar Star HP I, LLC Delaware Solar Star I, LLC Delaware Solar Star II, LLC Delaware Solar Star Koyo I, LLC Delaware Solar Star LC I, LLC Delaware Solar Star Mervyns I, LLC Delaware Solar Star MW III, LLC Delaware Solar Star MW IV, LLC Delaware Solar Star MWHI I, LLC Delaware Solar Star Rancho CWD I, LLC Delaware Solar Star TM Innovations, LLC Delaware Solar Star TMI, LLC Delaware Solar Star TO, LLC Delaware Solar Star YC, LLC Delaware SPWR Energias Renovaveis Unipessoal Limitada Portugal SunPower Corporation (Switzerland) Sarl Switzerland SunPower Corporation, Systems Delaware SunPower Energy Systems Canada Corporation Novia Scotia, Canada SunPower Energy Systems Italy S.r.l. Italy SunPower Energy Systems Spain, S.L. Spain SunPower GmbH Germany SunPower Italia S.r.l. Italy SunPower North America, Inc. Delaware SunPower Philippines Ltd. – Regional Operating Headquarters Cayman Islands SunPower Philippines Manufacturing Ltd. Cayman Islands SunPower Systems SA Switzerland SunPower Technology Ltd. Cayman Islands Joint Ventures of SunPower Corporation Joint Venture Name Jurisdiction First Philec Solar Corporation Philippines Morgan Stanley SunPower Solar 2007 LLC Delaware Woongjin Energy Company, Ltd. Korea SunPower Corporation, Systems does business under the following names Subsidiary dba SunPower Corporation, Systems PowerLight Corporation SunPower Corporation, Systems SP Energy Systems SunPower Corporation, Systems SP Energy Systems Corporation SunPower Corporation, Systems SP Corporation, Systems SunPower Corporation, Systems SunPower Energy Systems
